900 F.2d 252Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eugene Alexander GRIER, Petitioner-Appellant,v.Harry L. ALLSBROOK, Jr., Respondent-Appellee.
No. 89-7211.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1990.Decided March 15, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  James B. McMillan, Senior District Judge.  (C/A No. 87-235-M).
Eugene Alexander Grier, appellant pro se.
Barry Steven McNeill, Assistant Attorney General, Raleigh, N.C., for appellee.
W.D.N.C.
DISMISSED.
Before DONALD RUSSELL, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Eugene Alexander Grier seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that Grier's claims of ineffective assistance of counsel and his claim that a variance between the arrest warrant and the indictment constituted a violation of his fifth amendment rights are without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED